10 F.2d 464 (1926)
HECHT
v.
ALFARO.
No. 4588.
Circuit Court of Appeals, Ninth Circuit.
February 1, 1926.
*465 H. U. Brandenstein and R. A. Carter, both of San Francisco, Cal., for plaintiff in error.
Goldman & Altman, of San Francisco, Cal., for defendant in error.
Before GILBERT, HUNT, and RUDKIN, Circuit Judges.
GILBERT, Circuit Judge (after stating the facts as above).
The only rulings of the trial court presented by the bill of exceptions and assignments of error are rulings upon the admission of testimony. The plaintiff in his brief makes but cursory reference to those rulings, and we shall discuss them with like brevity. It was not error to require the plaintiff to say whether he made any complaint to the defendant when he ascertained that the coffee was not shipped on the first available vessel. That evidence was pertinent to the defendant's plea that the plaintiff had waived shipment in May. For like reason it was not error to prove that the plaintiff never advised the defendant prior to the arrival of the coffee in San Francisco, that he would not accept it because it was not shipped in May, or to prove that the plaintiff never notified the defendant that he was holding the coffee for his account, or that he never advised him that he had resold the coffee.
It was proper to admit testimony to show that La Agencia National Limitada had the monopoly of the shipping at the port of Acajutla. That was a fact known to both parties to the action long before the contract was entered into. It was clearly competent for the defendant to prove through an officer of La Agencia that on April 27, 1920, he gave the agency instruction to ship the coffee on the Rainier on its first trip north. Nor *466 was it reversible error to admit evidence that a yellow fever epidemic at that time had some influence in delaying shipments at Acajutla, for the reason that steamers did not call as regularly as was customary. And it was clearly competent to offer evidence that the agency at Acajutla had exclusive charge of carrying out the instructions of shippers according to the facilities at the port.
The plaintiff asserts that the sole issue upon the trial in the court below was as to whose duty it was to secure the transportation of the coffee. He presents for the consideration in this court assignments of error directed to the verdict and the judgment, which he contends are erroneous, in that they are wholly unsupported by any evidence of the defendant's performance of the contract, and he contends that under the evidence the obligation to furnish transportation and to furnish it during the month of May, 1920, rested upon the defendant. Such assignments present nothing for the consideration of an appellate court. They bring up for review no ruling of the trial court. They do not show that at any point in the proceedings the court below committed error. Upon no question thus presented does it appear that the trial court was requested to make a ruling or give an instruction to the jury. This court has no authority to retry an action at law and render such judgment as we may think should have been rendered. We can review only rulings made by the trial court on questions brought to its attention and passed upon by it. Oregon R. & Nav. Co. v. Dumas, 181 F. 781, 104 C. C. A. 641; Bort v. E. H. McCutchen & Co., 187 F. 798, 109 C. C. A. 558; United States v. National City Bank (C. C. A.) 281 F. 754. These considerations are sufficient to dispose of the case upon the writ of error from this court.
In view, however, of the insistence of the plaintiff that there was no evidence whatever to sustain the defense and cross-complaint of the defendant, we have given sufficient examination of the evidence to see that the contention is not well founded. The terms of the contract were expressed in telegrams, the last of which, of date April 15, 1920, conveyed the instruction of the plaintiff to the defendant to "ship steamers Rainier Northland." The plaintiff contends that the terms of that telegram were modified by his letter to the defendant of April 17, 1920, in which he wrote: "If it is possible to ship on the steamers Rainier and Northland, it is preferable." There was evidence that, immediately on receipt of the telegram of April 15, the defendant prepared the coffee for shipment, and during that month delivered it to La Agencia National Limitada at the port of Acajutla, with instruction to ship on the steamers Rainier and Northland during the month of May, and that on April 27 he wrote to the plaintiff: "The shipments will be made, as far as is possible, on the steamers Rainier and Northland, according to your wishes stated."
There was evidence that La Agencia National Limitada had exclusive control of all shipments from Acajutla; that the steamer Northland did not call at that port during the month of May; that, while the Rainier called there during that month, her master did not deem it advisable to wait a sufficient time to take on the coffee; and that as soon as the defendant was advised of that fact he cabled to the plaintiff that the Rainier did not take the cargo, but that he would ship it on the first available steamer. To this no objection was made by the plaintiff. There was evidence that the coffee was shipped upon the first available vessel, and that upon its arrival in San Francisco the plaintiff took possession thereof and held it for a period of five or six months before he sold it, and that at different periods from July 30, 1920, to August 8, 1920, he made payments to the defendant on account of the purchase price.
For the plaintiff testimony was introduced on the question whether by the custom existing at the port of Acajutla it was the duty of the buyer or the seller under f. o. b. contracts to specify the vessel upon which the shipment was to be made. A custom, however, could not have the effect to overcome an express direction of the buyer to ship goods by a named vessel, and there was testimony for the defendant to the effect that the term "f. o. b.," when used in connection with shipments from Acajutla to San Francisco, implied that the buyer was to furnish the transportation, and there was testimony sufficient to go to the jury to show that it was the plaintiff's duty in the present case to specify the vessels upon which the coffee was to be shipped, and that the refusal of the vessels which he named to carry the coffee constituted no breach of the contract on the defendant's part. In confirmation of the defendant's construction of the contract is the plaintiff's own testimony that he instructed the purser of the steamer Northland to "get that coffee and get it up here quick."
In brief, without attempting to weigh the evidence, we find it sufficient to go to the jury as tending to establish the essential allegations *467 of the defendant's defense and cross-complaint, and to show that he committed no breach of the contract.
The judgment is affirmed.